PER CURIAM.
After the appellant made a threatening comment to a witness during the lunch break from a trial, the court commenced a contempt proceeding, took testimony, and held appellant in contempt of court without complying with any of the provisions of Florida Rule of Criminal Procedure 3.840, regarding indirect criminal contempt. Failure to comply with the procedural requirements of this rule is error. See Baker v. Green, 732 So.2d 6, 7 (Fla. 4th DCA 1999). We therefore reverse the order of contempt.
STONE, WARNER and HAZOURI, JJ., concur.